Citation Nr: 1516209	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-09 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD), irritable bowel syndrome (IBS), and gastritis.

3.  Entitlement to service connection for helicobacter pylori (h. pylori).

4.  Entitlement to service connection for a skin disorder, to include atopic dermatitis.

5.  Entitlement to service connection for allergies.

6.  Entitlement to a compensable disability rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Seth A. Director, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to August 1982, December 1990 to July 1991, August 1997 to April 1998, March 2001 to November 2001 and January 2003 to July 2004, including service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In May 2011, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  In February 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of the hearings have been associated with the claims file.

The issues of 1) entitlement to service connection for a gastrointestinal disorder, to include GERD, IBS, and gastritis; and 2) entitlement to a compensable disability rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's PTSD had its onset in service.

2.  The most probative evidence fails to link the Veteran's claimed h. pylori to service.

3.  The Veteran's atopic dermatitis had its onset in service.

4.  On February 13, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant requesting to withdraw his appeal of the issue of entitlement to service connection for allergies.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).

2.  The criteria for establishing entitlement to service connection for h. pylori have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for establishing entitlement to service connection for atopic dermatitis have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for allergies by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

With respect to the issue of entitlement to service connection for h. pylori, the duty to notify was satisfied prior to the initial May 2009 RO decision by way of a letter sent to the Veteran in July 2008 that informed him of his duty and the VA's duty for obtaining evidence.  The RO also provided adequate notice of how disability ratings and effective dates are assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment and personnel records, VA and private treatment records, and lay evidence have been obtained.

With respect to the issue of entitlement to service connection for h. pylori, the Board finds that an examination is not required because the evidence does not establish that the Veteran has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, the Veteran has testified that he does not have a current diagnosis of h. pylori.  See February 2014 transcript, pp. 7-8, 11-12, 17.  Pursuant to the Veteran's request, a separate claim for service connection for gastrointestinal disorders is considered herein.

VA provided the Veteran with hearings before a DRO in May 2011, and before the undersigned VLJ in February 2014.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the DRO or Board hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Analysis: Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Analysis: Acquired Psychiatric Disorder, to include PTSD and Depression

As discussed below, the Board has considered all claimed and diagnosed acquired psychiatric disorders, as required by Clemons v. Shinseki, 23 Vet. App. 1 (2009).  To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran contends in a May 2011 letter that due to multiple deployments and stressors in service he feels withdrawn, unable to concentrate, and unable to have normal work and family relationships.  He also reported having sleep disturbances, depression, hypervigilance, and an inability to cope.

At his May 2011 RO hearing, the Veteran testified that his first stressor occurred in January 1998, involving a helicopter crash in Srebrenica, Bosnia.  See May 2011 transcript, pp. 9, 11.  He stated that his second stressor was being on the border of Kosovo when war started in Macedonia.  Id.,  p. 12.  Third, he stated that his site, Camp Arifjan, Kuwait, was hit with a scud missile in 2003.  Id., pp. 13-14.

At his February 2014 Travel Board hearing, the Veteran testified that his girlfriend told him that he would yell things out in the middle of the night, and he recognized the words that she said he was yelling as the "code" from his unit to "be alert, there's a gun, there's a bomb, there's a hand grenade, high alert."  See February 2014 transcript, p. 34.

After a thorough review of the evidence of record, the Board finds that the three elements of a claim for service connection for PTSD are met.

First, the Veteran has medical evidence diagnosing PTSD.  Specifically, in letters dated July 2009 and October 2010, the Veteran's treating VA clinician, a Licensed Master Social Worker (LMSW), diagnosed him with PTSD.  In August 2009, a private physician, Dr. Elizabeth Gamble, likewise diagnosed the Veteran with PTSD.  In November 2009 and January 2010, a VA psychiatrist diagnosed the Veteran with PTSD.  Although the November 2010 VA examiner opined that the Veteran's psychiatric disability is best characterized as depressive disorder and not PTSD, the Board finds that the determinations of his treating VA psychiatrist warrants more probative weight because they are based on greater interaction with the Veteran.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) (the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given).  Consequently, the current diagnosis element is met.

Second, the Veteran has a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor.  In a November 2003 service treatment record, DD Form 2807-1, the Veteran reported that he had "depression, associated with recent deployments."  In a July 2009 letter, the Veteran's treating VA LMSW clinician wrote that "In Srebrenica, [the Veteran] had to take his squad through an active, uncleared minefield in order to rescue the crew of a helicopter that had crashed on a mountain....[He] experienced multiple traumatic and stressful events throughout his military career and presents with PTSD."  Similarly, in August 2009 Dr. Gamble wrote that the Veteran:

[Assisted] in [the] rescue and recovery of a helicopter crash....on January 16, 1998 in Bosnia.  He responded quickly to the downed helicopter, secured the scene, climbed a mountain to rescue the severely injured Pilot and crew member, and also extinguished the wreckage....Certainly [the Veteran] has experienced events in military combat that have resulted in his having the symptoms of Post Traumatic Stress Disorder.

Third, there is credible supporting evidence that the claimed in-service stressor occurred.  The Joint Services Records Research Center (JSRRC) verified the Veteran's January 1998 helicopter stressor in a letter with the subject "PTSD Stressor Conceded," dated June 2010:

The veteran states that on 01/16/98 a U.S. Army OH 58 Helicopter struck a wire and crashed near the base of a mountain in Srebenica, Bosnia.  [He] states that he assisted an unconscious pilot out of the wreckage and remained behind, dousing the fuel pod with a fire extinguisher and secured the area while collecting classified material....

The veteran's stressor is conceded.  Even though JSRRC could not verify the exact details of the January 1998 helicopter crash, the veteran and his unit were stationed in the area, and his Military Occupational Specialty as a Military Policeman would make it plausible that he would have guarded the accident scene.

Additionally, in June 2009, a fellow veteran, L.V.N., wrote that he served with the appellant in Bosnia from October 1997 through April 1998, and that the appellant led a squad through an uncleared minefield to rescue injured pilots and secure an aircraft following an Army helicopter crash in January 1998.

In light of the foregoing, the Board finds that the Veteran has a current diagnosis of PTSD that resulted from the claimed stressor event of going through an uncleared minefield to rescue the survivors of a helicopter crash in Srebenica, Bosnia, and secure the area.  The evidence, including the Veteran's statements of record, the statement of L.V.N., and the June 2010 JSRRC report credibly establishes the occurrence of the stressor event.  As such, the nexus opinions provided by the VA clinician in July 2009 and Dr. Gamble in August 2009 linking the Veteran's PTSD to his service are based on credible facts.  On that basis, the Board finds that the criteria for service connection for PTSD are met, such that a grant of service connection for PTSD is warranted.

Analysis: H. Pylori

The Veteran originally sought service connection for h. pylori, and submitted a diagnosis thereof from a private physician, Dr. Wilhelmina Cruz-Vetrano, dated May 1997.  However, at his February 2014 Travel Board hearing the Veteran clarified that he does not currently have an h. pylori infection.  See February 2014 transcript, pp. 7-8, 11-12, 17.  Rather, the Veteran requested that the Board consider a claim for all of his claimed current gastrointestinal disorders-namely GERD, IBS, and gastritis.  Id.  The Board has accordingly considered the evidence pertaining to the Veteran's claimed gastrointestinal disorders below.

In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Here, the Veteran's most recent evidence of h. pylori precedes his claim by approximately a decade, and the Veteran has confirmed that he does not currently have an h. pylori infection.  See February 2014 transcript, pp. 7-8, 11-12, 17.  Further, in a February 2014 letter, a private physician, Dr. Daniel Mausner, cited the Veteran's positive h. pylori test in May 1997 and explained that he performed an endoscopy in August 2011 "which revealed...no evidence of h. pylori."  No evidence to the contrary is of record.

Therefore, the Board finds that service connection is not warranted for h. pylori.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Analysis: Skin Disorder, to include Atopic Dermatitis

The Veteran contends in his June 2008 claim that his skin itchiness is "a possible reaction to anthrax vaccinations (two)."  In May 2011, the Veteran wrote that he developed itchy skin on his legs, arms, and chest while stationed in Iraq and at Ft. Dix post-deployment in July, August, or September 2004, and that he "still greatly suffer[s]" from this skin condition.

At his May 2011 RO hearing, the Veteran testified that he first experienced itching and painful skin from "repeated sunburns on my arms, my face, and my neck" during his service in Iraq and Kuwait.  See May 2011 transcript, pp. 32-33.  This occurred in 2003.  Id., p. 34.  He stated that after returning from Iraq, "at Ft. Dix, I kept getting minor skin irritation on my arm."  Id., p. 33.  He further stated that he experienced itching "to the point where I was going to chain saw my arms off....while I was on Active Duty at Ft. Dix."  Id., p. 20.  The Veteran reported that he "had a really bad reaction on my arms" after his fifth and sixth anthrax shots.  Id., p. 34.  He stated that he was treated in service for the itching of his arms with Zyrtec because the service clinicians "called it allergies."  Id., p. 35.  The Veteran testified that his itchy skin symptoms continue to the present.  Id., pp. 35-36.

At his February 2014 Travel Board hearing, the Veteran testified that he had skin disorders in 2004.  See February 2014 transcript, p. 14.  He specified that in August 2004, "immediately after leaving active duty, I started getting outbreaks on my arms."  Id., p. 25.  The Veteran described his current skin disability as "atopic dermatitis."  Id., p. 14.  He stated that when he seeks treatment for his skin disorder, "my arms are inflamed.  They're usually bleeding from scratching."  Id., p. 26.

After a thorough review of the evidence of record, the Board finds that the Veteran has met the three elements of a claim for service connection for atopic dermatitis-a current disability, an in-service incurrence of a disease or injury, and a nexus between the claimed in-service disease or injury and the present disability.

First, the Veteran has a current disability.  A VA physician treated the Veteran for chronic rashes in February 2005, and a VA dermatology resident treated him for recurrent itchy rashes in May 2005.  VA physicians thereafter repeatedly diagnosed the Veteran with atopic dermatitis, including in April 2006, July 2007, December 2007, April 2008, June 2008, October 2008, August 2009, and January 2014.

Second, the Veteran has an in-service incurrence of his skin disability.  Specifically, in a July 2004 service treatment record, the Veteran reported experiencing a skin rash on his legs.  Likewise, in an undated service treatment record, the Veteran reported experiencing a rash brought on by training in the field; the service clinician diagnosed photodermatitis and prescribed calamine lotion.  Finally, during his initial VA treatment for chronic skin rashes in February 2005, the Veteran told the treating physician that he had skin rashes while in Iraq in February 2004 which were treated in service and have persisted since.

The Board finds that the Veteran is competent to report experiencing skin rashes in service.  See 38 C.F.R. § 3.159(a)(2); see also McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a layperson is competent to observe skin disorders such as rashes and itchiness); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses).  The Board further finds that the Veteran's report of skin rashes in service is credible.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  As the Veteran's report of skin rashes in service are competent, credible, and corroborated by contemporaneous service treatment records, the Board finds that the in-service incurrence element is met.

Third, the Veteran has a nexus between the claimed in-service disease or injury and the present disability.  Specifically, the Veteran's treating VA physician wrote in a January 2014 letter that:

[The Veteran has been] a patient of mine since Sept. 2006....I am well aware of the chronic atopic dermatitis that he has been suffering from....He had multiple exposures during the Persian Gulf War and has a history of this skin condition since his deployment in the Persian Gulf.  He first had the symptoms after he was medevac from combat zone and placed on medihold at Ft. Dix NJ.  He has severe pruritis of the antecubital area of both arms and was placed on topical medications.  His symptoms of itching [are] so episodic and severe that it limited his ability to perform daily routine activities and nothing that was prescribed completely cured the condition.  This [is a] skin condition of atopic dermatitis which is at least as likely as not related to his service in the Persian Gulf region.

The Board is cognizant of a negative nexus opinion from a Disability Benefits Questionnaire (DBQ) report dated January 2013 wherein the examiner opined that "On review of patients file, no nexus could be established between current condition and time spent in service.  There is no medical evidence of chronicity of this condition."  The Board ascribes less probative weight to the DBQ opinion than to the Veteran's treating physician's January 2014 letter because the DBQ opinion erroneously ignores the Veteran's consistent statements to his treating VA clinician in February 2005, his May 2011 statements reporting ongoing symptoms since service, and the service treatment records showing a skin rash and photodermatitis.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Consequently, the Board finds that the nexus element has been met.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's atopic dermatitis is related to his service.  38 C.F.R. § 3.303 (2014).  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his atopic dermatitis.  

Analysis: Allergies

The Veteran requested at his hearing that the Board dismiss the claim seeking service connection for allergies.  See February 13, 2014 transcript, p. 30.  The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  Here, the Veteran has withdrawn his appeal seeking service connection for allergies and thus there remain no allegations of errors of fact or law for appellate consideration as to that issue.  As such, the Board does not have jurisdiction to review the appeal of that issue and it is dismissed.  See Id.; see also Evans v. Shinseki, 25 Vet. App. 7, 15 (2011).


ORDER

Service connection for PTSD is granted.

Service connection for h. pylori is denied.

Service connection for atopic dermatitis is granted.

The appeal of the issue of entitlement to service connection for allergies is dismissed.

REMAND

As to the claim of entitlement to service connection for a gastrointestinal disorder, to include GERD, IBS, and gastritis, the Board observes that the Veteran clarified at his Board hearing that he is seeking service connection for all of those disorders.  See February 2014 transcript, pp. 8, 11-12, 17-18.  Thus, the Board construes the claim consistent with the diagnoses of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

Remand of that issue is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Specifically, a medical examination or medical opinion is necessary in a claim for service connection if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service (or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption); and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  Id.

Here, there is competent medical evidence of currently diagnosed gastrointestinal disabilities.  Specifically, Dr. Mausner diagnosed the Veteran with diverticulitis in August 2004, with Barrett's esophagus and chronic gastroesophageal reflux in May 2005, and with GERD in March 2006.  VA clinicians diagnosed the Veteran with GERD in September 2004, February 2005, August 2005, April 2006, July 2007, December 2007, April 2008, June 2008, October 2008, and December 2008.  In a February 2014 letter, Dr. Mausner diagnosed the Veteran with mild gastritis, as well as "dyspepsia and GERD symptoms."

There is also evidence that the Veteran had gastrointestinal disease(s) in service.  Specifically, in a July 2001 service treatment record the Veteran reported having stomach reflux.  He also reported experiencing frequent indigestion or heartburn in a November 2003 service treatment record (DD Form 2807-1), and wrote that he had a "reflux disorder since Bosnia [in] 1998."  In a July 2004 service treatment record (DD Form 2697), the Veteran indicated that his stomach acid reflux was worse.  Additionally, the Veteran testified at his DRO hearing that his acid reflux would get worse when he was serving overseas.  See May 2011 transcript, p. 48.  Likewise, he testified at his Travel Board hearing that he began experiencing stomach problems several weeks after coming back from his deployment to El Salvador in 1996.  See February 2014 transcript, p. 15.  He also testified that his diarrhea and IBS began in Kosovo in 2001.  Id., pp. 18-19.

Finally, the evidence indicates that the claimed gastrointestinal disease(s) or symptoms may be associated with service.  In January 2008, the Veteran told a treating VA clinician that he has had pain in his lower abdominal (L-ABD) area for four-to-five years off-and-on since his tour of duty.  At his Travel Board hearing, the Veteran testified that he "had more gastrointestinal problems again" immediately after leaving active duty in August, September, or October 2004.  See February 2014 transcript, p. 25.  Also, Dr. Mausner opined in a February 2014 letter that "it is at least as likely as not that [the Veteran's] gastrointestinal symptoms which first manifested following deployment to the Persian Gulf are related to his military service."

As it is unclear which diagnoses from among those raised-e.g., GERD, IBS, gastritis, diverticulitis, and Barrett's esophagus-are at least as likely as not related to service, a VA examination is needed for the claimed gastrointestinal disorder(s).

With respect to the claim of entitlement to a compensable disability rating for bilateral hearing loss, the Veteran was most recently provided with VA examinations in October 2008 and May 2010.  In a May 2011 letter, the Veteran asserted that "I now have severe hearing loss."  Further, the Veteran testified that his hearing loss affects him occupationally.  See February 2014 transcript, p. 32.  Consequently, the Board finds that a contemporaneous VA examination is warranted to assess the current nature, extent, and severity of his bilateral hearing loss.  In the examination report, the examiner must address the impact of the Veteran's hearing loss on his daily functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical records-including gastrointestinal and audiogram reports-that he has received for his gastrointestinal disorders and bilateral hearing loss, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his gastrointestinal disorder and bilateral hearing loss that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his symptoms of gastrointestinal disabilities, and of the nature and severity of his bilateral hearing loss and its impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating all pertinent outstanding records, afford the Veteran an appropriate VA examination or medical opinion as to his gastrointestinal disorders, to include GERD, IBS, gastritis, diverticulitis, and Barrett's esophagus.

A diagnosis of IBS must be ruled in or excluded.

For each gastrointestinal disability other than IBS that the Veteran has had since June 2008, the examiner is asked to address each of the following questions:

(a) Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d) Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's competent lay statements.  Specifically, the examiner should review:

* Dr. Mausner's diagnoses of diverticulitis in August 2004, Barrett's esophagus and chronic gastroesophageal reflux in May 2005, and GERD in March 2006;

* VA clinicians' diagnosis of GERD in September 2004, February 2005, August 2005, April 2006, July 2007, December 2007, April 2008, June 2008, October 2008, and December 2008;

* Dr. Mausner's diagnoses of mild gastritis, as well as "dyspepsia and GERD symptoms," in February 2014;

* Service treatment records showing complaints of stomach reflux in July 2001, November 2003 (reporting "reflux disorder since Bosnia [in] 1998,") and July 2004;

* Travel Board hearing testimony dated February 2014 wherein the Veteran stated that he began experiencing stomach problems several weeks after coming back from his deployment to El Salvador in 1996 (p. 15), and that his diarrhea and IBS began in Kosovo in 2001 (pp. 18-19);

* A January 2008 VA treatment record wherein the Veteran stated that he has had pain in his lower abdominal area for four-to-five years off-and-on since his tour of duty; and

* Dr. Mausner's February 2014 opinion that "it is at least as likely as not that his gastrointestinal symptoms which first manifested following deployment to the Persian Gulf are related to his military service."

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  After obtaining any outstanding treatment records regarding the Veteran's bilateral hearing loss, provide him with an appropriate VA examination to determine the severity of that disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability.  The examiner must also discuss the impact that the Veteran's bilateral hearing loss has on his ability to secure and maintain substantially gainful employment.  All findings and conclusions should be set forth in a legible report.

5.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


